 

 

FORM OF TENDER AND SUPPORT AGREEMENT

 

TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of September 9, 2013
(this “Agreement”) by and among TAMCO Holdings, LLC, a Delaware limited
liability company (“Parent”), TAMCO Acquisition, LLC, a Delaware corporation and
wholly-owned subsidiary of Parent (“Merger Sub”), and ________________
(“Shareholder”) and an owner of the Subject Shares (as defined below) of
Titanium Asset Management Corp., a Delaware corporation (the “Company”).

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Merger Sub and the Company are entering into an Agreement and Plan of Merger (as
amended, restated, supplemented or otherwise modified, the “Merger Agreement”),
pursuant to which Merger Sub will be merged with and into the Company, upon the
terms and subject to the conditions set forth therein;

 

WHEREAS, as of the date hereof, Shareholder is the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act) of the number of Shares set forth on Annex
I (all such beneficially owned Shares which are outstanding as of the date
hereof and which may hereafter be acquired pursuant to acquisition by purchase,
stock dividend, distribution, stock split, split-up, combination, merger,
consolidation, reorganization, recapitalization, combination or similar
transaction, being referred to herein as the “Subject Shares”);

 

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Merger Sub have required that Shareholder, and in order to induce
Parent and Merger Sub to enter into the Merger Agreement, Shareholder has agreed
to, enter into this Agreement; and

 

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

ARTICLE 1
AGREEMENT TO TENDER

 

Section 1.01      Agreement to Tender. Shareholder shall exercise all of its
rights with respect to the Subject Shares to, and use its best efforts to, duly
tender, in the Offer, all of the Subject Shares pursuant to and in accordance
with the terms of the Offer, provided the Per Share Amount does not decrease.
Promptly, but in any event no later than ten (10) Business Days after the
commencement of the Offer, Shareholder shall exercise all of its rights with
respect to the Subject Shares to, and use its best efforts to, (a) deliver to
the depositary designated in the Offer (the “Depositary”) (i) a letter of
transmittal with respect to its Subject Shares complying with the terms of the
Offer, (ii) a certificate or certificates representing the Subject Shares and
(iii) all other documents or instruments required to be delivered pursuant to
the terms of the Offer, and/or (b) instruct Shareholder’s broker or such other
person that is the holder of record of the Subject Shares beneficially owned by
Shareholder to tender such Subject Shares pursuant to and in accordance with the
terms of the Offer. Shareholder shall duly tender to Merger Sub during any
subsequent offering period provided by Merger Sub in accordance with the terms
of the Offer all of the Subject Shares, if any, which shall have been issued
during the Offer or any subsequent extension period. Shareholder agrees that
once its Subject Shares are tendered pursuant to the terms hereof, Shareholder
will not withdraw any tender of such Subject Shares, unless and until (x) the
Offer shall have been terminated or shall have expired, in each case, in
accordance with the terms of the Merger Agreement, or (y) this Agreement shall
have been terminated in accordance with Section 3.03 hereof.

 

 

 

  

Section 1.02      Voting of Subject Shares. (a) At every meeting of the
shareholders of the Company called for such purpose, and at every adjournment or
postponement thereof, Shareholder shall, or shall cause the holder of record on
any applicable record date to, vote its Subject Shares (to the extent that any
of Shareholder’s Subject Shares are not purchased in the Offer) (i) in favor of
the adoption of the Merger Agreement and the transactions contemplated thereby,
(ii) against (A) any agreement or arrangement related to any Acquisition
Proposal, other than the Merger, (B) any liquidation, dissolution,
recapitalization, extraordinary dividend or other significant corporate
reorganization of the Company or any of the Company subsidiaries and (C) any
action that would materially impede, interfere with, delay, postpone or
adversely affect in any material respect the Merger and the transactions
contemplated by the Merger Agreement and (iii) in favor of any other matter
necessary for consummation of the transactions contemplated by the Merger
Agreement which is considered at any such meeting of shareholders, and in
connection therewith, Shareholder shall execute any documents which are
necessary or appropriate in order to effectuate the foregoing. Shareholder shall
retain at all times the right to vote its Subject Shares in its sole discretion
and without any other limitation on those matters other than those set forth in
this Section 1.02 that are at any time or from time to time presented for
consideration to the Company’s shareholders generally. In the event that any
meeting of the shareholders of the Company is held, Shareholder shall, or shall
cause the holder of record on any applicable record date to, appear at such
meeting or otherwise cause its Subject Shares (to the extent that any of
Shareholder’s Subject Shares are not purchased in the Offer) to be counted as
present thereat for purposes of establishing a quorum.

 

Section 1.03      Irrevocable Proxy. Shareholder hereby irrevocably appoints
Merger Sub as its attorney and proxy, with full power of substitution, to vote,
and otherwise act (by written consent or otherwise) with respect to all Subject
Shares that Shareholder is entitled to vote at any meeting of shareholders of
the Company (whether annual, special or other meeting and whether or not an
adjourned or postponed meeting) or written consent in lieu of any such meeting
or otherwise, to vote such Subject Shares as set forth in Section 1.02 hereof;
provided that in any such vote or other action pursuant to such proxy, Merger
Sub shall not have the right (and such proxy shall not confer the right) to vote
to reduce the Per Share Amount or to otherwise modify or amend the Merger
Agreement to reduce the rights or benefits of the Company or any shareholders of
the Company (including Shareholder) under the Merger Agreement or to reduce the
obligations of Parent or Merger Sub thereunder; and provided further that this
proxy shall irrevocably cease to be in effect upon the termination of the Merger
Agreement in accordance with its terms. SUBJECT TO THE FOREGOING, THIS PROXY AND
POWER OF ATTORNEY IS IRREVOCABLE AND COUPLED WITH AN INTEREST. Shareholder
hereby revokes, effective upon the execution and delivery of this Agreement by
the parties hereto, all other proxies and powers of attorney with respect to the
Subject Shares that it may have heretofore appointed or granted, and no
subsequent proxy or power of attorney (except in furtherance of its obligations
under Section 1.02 hereof) shall be given or written consent executed (and if
given or executed, shall not be effective) by it with respect thereto so long as
this Agreement remains in effect. Shareholder shall forward to Parent and Merger
Sub any proxy cards, if any, that Shareholder receives with respect to the
Merger Agreement.

 

2

 

  

Section 1.04      No Transfers; No Inconsistent Arrangements. Except as provided
hereunder or under the Merger Agreement, Shareholder shall not, directly or
indirectly, (a) transfer (which term shall include any sale, assignment, gift,
pledge, hypothecation or other disposition), or consent to or permit any such
transfer of, any or all of Shareholder’s Subject Shares or any interest therein
(except where the transferee or third party agrees in writing to be bound by the
terms hereof), or create or permit to exist any lien that would prevent
Shareholder from tendering its Subject Shares in accordance with this Agreement
or from complying with its other obligations under this Agreement, (b) enter
into any contracts inconsistent with the terms hereof with respect to any
transfer of such Subject Shares or any interest therein, (c) grant or permit the
grant of any proxy, power of attorney or other authorization in or with respect
to such Subject Shares relating to the subject matter hereof, (d) deposit or
permit the deposit of such Subject Shares into a voting trust or enter into a
voting agreement or arrangement with respect to such Subject Shares or (e) take
or permit any other action that would in any way restrict, limit or interfere
with the performance of its obligations hereunder or the transactions
contemplated hereby.

 

Section 1.05      Documentation and Information. Shareholder (a) consents to and
authorizes the publication and disclosure by Parent and Merger Sub of its
identity and holding of Subject Shares, and the nature of its commitments,
arrangements and understandings under this Agreement, in any press release, the
Offer Documents, or any other disclosure document required in connection with
the Offer, the Merger and any transactions contemplated by the Merger Agreement,
and (b) agrees to give to Parent and Merger Sub as promptly as practicable any
information reasonably related to the foregoing that it may reasonably require
for the preparation of any such disclosure documents. Shareholder agrees to
notify Parent as promptly as practicable of any required corrections with
respect to any written information supplied by Shareholder specifically for use
in any such disclosure document, if and to the extent Shareholder becomes aware
that any such information shall have become false or misleading in any material
respect.

 

Section 1.06      Changes to Shares. In the event of any stock dividend or
distribution, or any change to the Shares by reason of any stock dividend or
distribution, split-up, recapitalization, combination, exchange of shares or any
other similar transaction, the term “Shares” as used in this Agreement shall be
deemed to refer to and include the Shares and all such stock dividends and
distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in the relevant
transaction.

 

Section 1.07      Representations and Warranties. Shareholder represents and
warrants to Parent and Merger Sub as follows:

 

3

 

 

This Agreement has been duly and validly executed and delivered by Shareholder
and, assuming this Agreement constitutes a valid and binding obligation of each
of Parent and Merger Sub, constitutes a legal, valid and binding agreement of
Shareholder enforceable against Shareholder in accordance with its terms.
Shareholder has the legal capacity, power and authority to enter into and
perform all of Shareholder’s obligations under this Agreement. The execution,
delivery and performance by Shareholder of this Agreement and the consummation
of the transactions contemplated hereby do not and will not conflict with, or
result in the breach or termination of or constitute a default (with or without
the giving of notice or the lapse of time or both) under, any provision of any
contract binding upon Shareholder or any of its affiliates, except for any such
conflicts, breaches, terminations and defaults which would not, individually or
in the aggregate, be reasonably expected to prevent, delay or impair the
consummation by Shareholder of the transactions contemplated by this Agreement.
Shareholder has, and on the date Merger Sub becomes obligated to accept for
payment, purchase and pay for the Subject Shares Shareholder will have, good and
valid title to the Subject Shares, free and clear of any liens, proxies, voting
trusts or agreements, understandings or arrangements. There are no options or
rights to acquire, or any agreements to which Shareholder is a party relating
to, the Subject Shares, other than this Agreement and as set forth on Annex I.
As of the date hereof, the Shares listed on Annex I represent all of the
securities of the Company beneficially owned (within the meaning of Rule 13d-3
under the Exchange Act) by Shareholder.

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Section 2.01      Representations and Warranties of Parent and Merger Sub. Each
of Parent and Merger Sub represents and warrants to Shareholder as follows:

 

(a) Each of Parent and Merger Sub is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware. This Agreement
has been duly and validly executed and delivered by Parent and Merger Sub and,
assuming this Agreement constitutes the valid and binding obligation of each
of Shareholder and the Company, constitutes the legal, valid and binding
agreement of each of Parent and Merger Sub, enforceable against each of them in
accordance with its terms.

 

ARTICLE 3
MISCELLANEOUS

 

Section 3.01      Notices. All notices, consents and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by hand delivery, by prepaid overnight courier
(providing written proof of delivery), by confirmed facsimile transmission or by
certified or registered mail (return receipt requested and first class postage
prepaid), addressed as follows:

 

(a)if to Parent or Merger Sub:

 

TAMCO Holdings, LLC

TAMCO Acquisition, LLC

777 E. Wisconsin Avenue, Suite 2350

Milwaukee, WI 53202-5306

Attention: Robert Brooks

Fax: 414-765-1998

 

4

 

 

 

(b)with a copy to:

 

Winston & Strawn LLP

35 West Wacker Drive

Chicago, IL 60611

Attention: Gregory J. Bynan

Fax: 312-558-5700

 

(c)if to Shareholder:

 

           



Attention:    



Fax:    

 

or to such other address or facsimile number for a party as shall be specified
in a notice given in accordance with this section; provided that any notice
received by facsimile transmission or otherwise at the addressee’s location on
any business day after 5:00 P.M. (addressee’s local time) shall be deemed to
have been received at 9:00 A.M. (addressee’s local time) on the next Business
Day; provided further that notice of any change to the address or any of the
other details specified in or pursuant to this section shall not be deemed to
have been received until, and shall be deemed to have been received upon, the
later of the date specified in such notice or the date that is five (5) Business
Days after such notice would otherwise be deemed to have been received pursuant
to this section. A party’s rejection or other refusal to accept notice hereunder
or the inability of another party to deliver notice to such party because of
such party’s changed address or facsimile number of which no notice was given by
such party shall be deemed to be receipt of the notice by such party as of the
date of such rejection, refusal or inability to deliver. Nothing in this section
shall be deemed to constitute consent to the manner or address for service of
process in connection with any legal proceeding, including litigation arising
out of or in connection with this Agreement.

 

Section 3.02      Further Assurances. Shareholder will, from time to time,
execute and deliver, or cause to be executed and delivered, such additional
documents as Parent or Merger Sub may reasonably request for the purpose of
effectively carrying out the transactions contemplated by this Agreement.

 

Section 3.03      Termination. This Agreement shall terminate upon the earlier
of (i) the termination of the Merger Agreement in accordance with its terms,
(ii) the Effective Time or (iii) the reduction of the Per Share Amount.

 

5

 

  

Section 3.04      Amendments and Waivers.

 

(a)      The parties hereto may modify or amend this Agreement by written
agreement executed and delivered by duly authorized officers of the respective
parties.

 

(b)      Any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the party or parties
entitled to the benefits thereof only by a written instrument signed by the
party expressly granting such waiver, but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

 

Section 3.05      Expenses. All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such costs and expenses,
whether or not the transactions contemplated by this Agreement or the Merger
Agreement are consummated.

 

Section 3.06      Counsel. Shareholder was provided the opportunity to consult
with independent legal counsel prior to executing this Agreement. Neither
Parent, Merger Sub nor the Company, nor their respective counsels, have provided
advice to Shareholder with respect to this Agreement or the validity or effect
of this Agreement.

 

Section 3.07      Binding Effect; Benefit; Assignment. Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the parties hereto (whether by operation of law or otherwise) without the
prior written consent of the other parties. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective permitted successors and assigns.

 

Section 3.08      Governing Law. This Agreement, and all claims or causes of
action (whether at law, in contract or in tort) that may be based upon, arise
out of or relate to this Agreement, the negotiation, execution or performance
hereof or thereof, and the Transactions shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

Section 3.09      Counterparts. This Agreement may be executed in multiple
counterparts, all of which shall together be considered one and the same
agreement.

 

Section 3.10      Jurisdiction. Each of the parties irrevocably submits to the
exclusive jurisdiction of the Chancery Court of the State of Delaware and any
state appellate court therefrom within the State of Delaware (or, if the
Chancery Court of the State of Delaware declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) for
the purpose of any action or proceeding arising out of or relating to this
Agreement. Each of the parties agrees that a final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

Section 3.11      Service of Process. Each party irrevocably consents to the
service of process outside the territorial jurisdiction of the courts referred
to in Section 3.10 hereof in any such action or proceeding by mailing copies
thereof by registered or certified United States mail, postage prepaid, return
receipt requested, to such party’s address as specified in or pursuant to
Section 3.01 hereof. However, the foregoing shall not limit the right of a party
to effect service of process on the other party by any other legally available
method.

 

6

 

 

Section 3.12      Entire Agreement; Third Party Beneficiaries. This Agreement
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and (b) is not intended to confer upon any person other
than the parties hereto any rights or remedies hereunder.

 

Section 3.13      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void, unenforceable or against its regulatory policy,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated.

 

Section 3.14      Specific Performance. Each of the parties hereto acknowledges
and agrees that, in the event of any breach of this Agreement, each
non-breaching party would be irreparably and immediately harmed and could not be
made whole by monetary damages. It is accordingly agreed that the parties hereto
(a) will waive, in any action for specific performance, the defense of adequacy
of a remedy at law and (b) shall be entitled, in addition to any other remedy to
which they may be entitled at law or in equity, to compel specific performance
of this Agreement in any action instituted in accordance with Section 3.10.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Tender and Support
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

  TITANIUM ASSET MANAGEMENT CORP.       By:     Name:     Title:         TAMCO
HOLDINGS, LLC       By:     Name:     Title:         TAMCO ACQUISITION, LLC    
  By:     Name:     Title:         SHAREHOLDER       By:  

 

 

 

 

ANNEX I

 

Shareholder   Shares of Common Stock     0

 

 

